Exhibit 10.4
SECOND ADDENDUM TO AGREEMENT OF SUBLEASE
          SECOND ADDENDUM TO AGREEMENT OF SUBLEASE (this “Second Addendum”),
dated as of December 20, 2010, between Harris Interactive Inc., with an address
at 60 Corporate Woods, Rochester, NY 14623 (“Sub-Sublandlord”) and The
Interpublic Group of Companies, Inc., with an address at 1114 Avenue of the
Americas, New York, NY 10036 (“Subtenant”).
          WHEREAS, Sub-Sublandlord and McCann Erickson, Inc. (“Assignor”),
entered into an Agreement of Sublease, dated as of February, 2007, as amended by
the First Addendum to Agreement of Sublease, dated as of May 13, 2010, for
certain premises located at 161 Avenue of the Americas, New York, NY (the
“Sublease”); and
          WHEREAS, Assignor assigned the Sublease to Subtenant, by an Assignment
and Assumption of Sublease, dated as of June 24, 2010; and
          WHEREAS, Sub-Sublandlord has tendered to Subtenant a statement for
utilities with respect to the Original Sub-Sublease Premises for the period
June 2007 through April 2010 (the “Applicable Period”), dated as of June 6,
2010, a copy of which is annexed hereto as Exhibit A, which Subtenant disputes
(the “Utility Dispute”); and
          WHEREAS, the parties hereto wish to resolve the Utility Dispute and
amend the Sublease to reflect the substance of the resolution.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, Sub-Sublandlord and Subtenant covenant and agree as follows:
          1. Capitalized terms used in this Second Addendum and not otherwise
defined herein have the meanings given to them in the Sublease.
          2. In the interest of resolving the Utility Dispute, Sub-Sublandlord
and Subtenant agree that Subtenant shall pay Sub-Sublandlord $38,591.94 in full
satisfaction of its obligation for utilities with respect to the Original
Sub-Sublease Premises for the Applicable Period simultaneously with the
execution of this Second Addendum.
          3. Article 4A. of the Sublease is hereby deleted and replaced in its
entirety with the following:
     “A. Utilities. (a) Subtenant shall pay for all utilities, including
electricity, gas, water, and telephone service furnished to the Sub-Sublease
Premises as set forth herein. So long as utilities are billed by the Sublandlord
or Master Landlord, directly or indirectly, to Sublandlord and, in turn, to the
Sub-Sublandlord based upon the consumption measured to the Sublease Premises
subject to the McCall-Harris Sublease, and so long as the square footage of the
Sublease Premises and the Sub-Sublease Premises remain unchanged, Subtenant
shall pay to Sub-Sublandlord for

 



--------------------------------------------------------------------------------



 



such utilities 49.58% of the amount paid by Sub-Sublandlord. In the event that
the square footage of either the Sublease Premises or the Sub-Sublease Premises
changes, this percentage shall change proportionately.
     (b) Sub-Sublandlord shall supply Subtenant with electricity to the
Sub-Sublease Premises to the same extent and subject to the terms and conditions
set forth in Paragraph TENTH of the Master Lease; provided however, that
Sub-Sublandlord shall have no liability for failure to deliver electricity to
Subtenant unless such failure is due to Sub-Sublandlord’s intentional act. If
Subtenant shall desire any change or increase in the nature or any such utility
services, Sub-Sublandlord’s sole obligation shall be to use reasonable efforts
to cause the Master Landlord to provide such changes in such utility services
requested by Subtenant, and Subtenant, shall, on demand, pay or reimburse
Sub-Sublandlord for all reasonable costs, charges or expenses incurred by
Sub-Sublandlord in causing Master Landlord to provide such services and in the
cost for providing such services. Sub-Sublandlord shall have no obligation to
alter existing lines or equipment providing distribution of electricity
throughout the Sub-Sublease Premises. Subtenant shall be solely responsible for
any alterations to the existing lines or equipment made necessary by Subtenant’s
alterations to the Sub-Sublease Premises or otherwise required due to
Subtenant’s particular use of the Sub-Sublease Premises; provided however, that
any such alterations shall be subject to the prior approval of Sub-Sublandlord,
Sublandlord and Master Landlord in accordance with Paragraph 9 below.
     (c) The term Sub-Sublease Premises as used in this Article 4A shall refer
to both the Original Sub-Sublease Premises and the Additional Sub-Sublease
Premises.”
          4. Each of Sub-Sublandlord and Subtenant represents and warrants to
the other that to its best knowledge as of the date hereof: (i) except for this
Second Addendum, there are no amendments, modifications, or other oral or
written agreements that amend or modify the Sublease, and (ii) neither party is
in default in the performance of its respective obligations under the Sublease,
and no facts, circumstances or conditions exist that constitute such a default
or that with the giving of notice or the passage of time would constitute such a
default.
          5. All of the Exhibits attached to this Second Addendum are
incorporated in and made a part of this Second Addendum. As used in this Second
Addendum: (i) the words “include”, “includes”, or “including” are deemed
followed by the words “without limitation”, (ii) all Section and Exhibit
references, unless otherwise stated, are references to the Sections and Exhibits
of this Second Addendum, (iii) if a financial obligation is stated to be at a
party’s expense, such obligation will be at that party’s sole cost and expense,
and (iv) the word “will” has the same meaning as the word “shall”, and (v) all
periods of time are inclusive of their respective commencement and ending dates,
and commence at 12:00 a.m. Eastern Time on the commencement date and end at
11:59 p.m. Eastern Time on the ending

2



--------------------------------------------------------------------------------



 



date. The captions used in this Second Addendum are inserted only as a matter of
convenience and for reference and do not define, limit or describe the scope or
intent of this Second Addendum. The provisions of this Second Addendum shall
supersede any inconsistent provisions in the Sublease.
          6. Except for the payment due hereunder, Sub-Sublandlord hereby
releases and discharges Subtenant and Assignor from and against any and all
claims for utilities provided to Subtenant with respect to the Sub-Sublease
Premises, including the Original Sub-Sublease Premises and Additional
Sub-Sublease Premises during the Applicable Period.
          7. Each party hereto represents to the other that, to the respective
party’s knowledge, the other party is not in default of any of its respective
obligations under the Sublease and no event has occurred, which, with the
passage of time or the giving of notice, or both, would constitute a default
thereunder.
          8. Except as modified by this Second Addendum, the Sublease and all
covenants, agreements, terms and conditions thereof shall remain in full force
and effect and are hereby in all respects ratified and confirmed.
          9. The Sublease, as amended by this Second Addendum, constitutes the
entire understanding between the parties hereto with respect to the Sub-Sublease
Premises and may not be changed orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.
          10. This Second Addendum shall not be binding upon or enforceable
against either Sub-Sublandlord or Subtenant unless, and until, Sub-Sublandlord
and Subtenant, each in its sole discretion, shall have executed and
unconditionally delivered to the other an executed counterpart of this Second
Addendum.
     IN WITNESS WHEREOF, Sub-Sublandlord and Subtenant have executed this Second
Addendum as of December 20, 2010.

     
Sub-Sublandlord:
  Harris Interactive Inc.

                  By:   /s/ Marc H. Levin         Name:   Marc H. Levin       
Title:   EVP, General Counsel & Corporate Secretary     

     
Subtenant:
  The Interpublic Group of Companies, Inc.

                  By:   /s/ Nicholas J. Camera         Name:   Nicholas J.
Camera        Title:   Senior Vice President   

3



--------------------------------------------------------------------------------



 



         

Exhibit A
Invoice

 